

116 HRES 688 IH: Recognizing 25 years since the 1994 International Conference on Population and Development (ICPD) in Cairo, Egypt and reaffirming the goals and ideals of the ICPD Programme of Action, including comprehensive sexual and reproductive health and rights.
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 688IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Ms. Frankel (for herself, Ms. Lee of California, Mrs. Napolitano, Mrs. Lawrence, Mr. Johnson of Georgia, Mr. Levin of Michigan, Mr. Espaillat, Ms. Tlaib, Mr. Blumenauer, Ms. Norton, Ms. Wild, Mr. Pappas, Ms. DeLauro, Mr. Grijalva, Ms. Castor of Florida, Ms. Titus, Ms. Speier, Mr. Schiff, Mr. Raskin, Mr. Carson of Indiana, Mrs. Torres of California, Ms. DeGette, Ms. Schakowsky, Mr. Cohen, Mr. Deutch, Mr. Peters, Ms. Jayapal, Mr. McGovern, Mrs. Lowey, Mr. Hastings, Mr. Kennedy, Mrs. Davis of California, Mr. Smith of Washington, Mrs. Watson Coleman, Mr. Welch, Mr. Connolly, Mr. Keating, and Mr. Brown of Maryland) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing 25 years since the 1994 International Conference on Population and Development (ICPD)
			 in Cairo, Egypt and reaffirming the goals and ideals of the ICPD Programme
			 of Action, including comprehensive sexual and reproductive health and
			 rights.
	
 Whereas the United States played a central role in the creation of the United Nations in 1945 following World War II to promote international cooperation;
 Whereas the United States encouraged the establishment of the United Nations Population Fund (UNFPA) in 1969 and continues to serve on its Executive Board;
 Whereas the International Conference on Population and Development (ICPD), which was attended by officials from the Executive Office of the President, Congress, and United States civil society and private sector organizations, was convened by the UNFPA and the Population Division of the United Nations Department for Economic and Social Information and Policy Analysis in Cairo from September 5 to September 13, 1994, for the purpose of addressing critical issues regarding population, development, and human rights;
 Whereas the resulting ICPD Programme of Action, to which the United States is a signatory, asserts that the focus of development policy must be the improvement of individual lives, measured by progress in addressing inequalities;
 Whereas civil society played an indispensable role in shaping and executing the ICPD Programme of Action and continues to do so today;
 Whereas since the adoption of the ICPD Programme of Action in 1994, significant progress has been made towards universal access to sexual and reproductive health and rights, including but not limited to—
 (1)a global increase in voluntary access to modern contraception by 25 percent; (2)a decline in the number of deaths due to unsafe abortion from 69,000 in 1990 to 22,800 in 2014, due to liberalization of abortion laws and increased access to safe and effective methods of abortion across the globe;
 (3)a decrease in maternal deaths by 40 percent globally; and (4)enhanced access to medical advances such as the development of antiretroviral therapies, which 23,300,000 people living with HIV accessed in 2018, contributing to significant decreases in HIV acquisition and transmission;
 Whereas gaps and challenges in achieving the goals of the ICPD Programme of Action remain as progress has been unequal and fragmented and new challenges have emerged, such as—
 (1)214,000,000 women worldwide who still have unmet contraceptive needs; (2)295,000 women who still die annually from complications during pregnancy and childbirth globally, nearly all of which are preventable and 1 out of 4 of which could be prevented by access to contraception;
 (3)up to 13.2 percent of maternal deaths that can be attributed to unsafe abortion; (4)more than 1,000,000 STIs that are—
 (A)acquired worldwide every day because access to education about STIs and STI testing is not universally available due to a lack of trained personnel, comprehensive sexual education, laboratory capacity, and medicines; and
 (B)exacerbated by the separation of STI services from other services, such as primary health care or family planning;
				(5)
 (A)1,700,000 people who became newly infected with HIV in 2018, 54 percent of which are among key populations and their sexual partners; and
 (B)the risk of acquiring HIV is 22 times higher among men who have sex with men, 22 times higher among people who inject drugs, 21 times higher for sex workers, and 12 times higher for transgender people;
 (6)adolescent girls and young women (ages 15–24) who are at a higher risk of becoming infected with HIV and 4 out of 5 new infections among adolescents (aged 15–19) in sub-Saharan Africa are among girls;
 (7)35 percent of women worldwide who have experienced physical or sexual intimate partner violence or sexual violence, or sexual violence by a non-partner at some point in their lives, a vulnerability that may increase as a result of characteristics such as sexual orientation, disability status, HIV status, and pregnancy, or contextual factors, such as humanitarian crises and conflict; and
 (8)35,000,000 women and girls of reproductive age who are in need of humanitarian assistance; Whereas the ICPD Programme of Action and other international human rights standards recognize that access to comprehensive sexual and reproductive health care, including abortion, is an essential human right, and that ending gender-based violence and the prevention and treatment of HIV are key priorities to advancing sexual and reproductive health and rights for all people, and attaining the ICPD Programme of Action milestones and the Sustainable Development Goals;
 Whereas the ICPD called on governments to commit themselves at the highest political level to achieving the goals and objectives of the Programme of Action and to take a leading role in coordinating the implementation, monitoring, and evaluation of follow-up actions; and
 Whereas the General Assembly of the United Nations endorsed the ICPD Programme of Action in 1995, affirmed that governments should commit themselves to their goals and objectives, and called upon all governments to give the widest possible dissemination of the Programme of Action and seek public support for its goals, objectives, and actions: Now, therefore, be it
	
 That the House of Representatives— (1)commends the notable progress made in achieving the goals set in 1994 at the ICPD and the follow up and outcomes of subsequent review conferences;
 (2)recommits to the achievement of these goals; (3)champions the right to bodily autonomy and self-determination for all, regardless of race, ethnicity, religion, income, country of domicile or origin, migratory or refugee status, sexual orientation or gender identity, disability, HIV status, marital status, age, or socioeconomic status;
 (4)recognizes sexual and reproductive health and rights, including family planning, abortion care, maternal health, STI and HIV prevention, testing and treatment, and freedom from gender-based violence and discrimination, as key to achieving gender equity, universal health coverage, sustainable development, and economic empowerment;
 (5)commits to advocating for and providing such services and rights to marginalized and key populations, including men who have sex with men, transgender people, sex workers, people who are incarcerated, people in conflict or humanitarian settings, adolescent girls and young women, and people who inject drugs;
 (6)acknowledges that without a firm, rights-based approach to development, reproductive health, and gender equality, it will not be possible to meet the goals of either the ICPD or the Sustainable Development Goals;
 (7)acknowledges and condemns the recent backsliding that has occurred globally, particularly regarding abortion access, that is contrary to evidence-based health practices and established human rights norms and could set back the progress made on reducing unsafe abortions;
 (8)accepts the responsibility of the United States, as the largest funder of global health, to encourage the goals of ICPD among other countries and set a global example through United States funding and policies;
 (9)urges the United States Government to demonstrate its commitment to the vision outlined in the ICPD Programme of Action by reinstating funding for UNFPA, the lead United Nations agency focused on sexual and reproductive health, and by rescinding harmful policies, such as the Mexico City Policy and its multiple expansions; and
 (10)encourages the international community to adopt a bold vision for comprehensive sexual and reproductive health and rights at the 2019 Nairobi Summit to mark the 25th anniversary of the ICPD Programme of Action.
			